Citation Nr: 1219212	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from November 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD and bipolar disorder.

The Board remanded this case to the RO in July 2008 and January 2010 for additional development.  In a March 2011 rating decision, the RO granted service connection for bipolar disorder.  Thus, that claim is no longer before the Board.

The Board again remanded the case in June 2011 for further development; it is again before the Board for appellate review.

The Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing); however, as he did not report to the hearing, and has not presented good cause for his absence, his request for a hearing is considered withdrawn.
38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The competent evidence shows that the Veteran's PTSD clearly and unmistakably existed prior to service, and was not aggravated by active service or any incident of service.


CONCLUSION OF LAW

PTSD clearly and unmistakably preexisted service and was not aggravated therein. 38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in May 2002 and September 2003 that provided information as to what evidence was required to substantiate a claims for service connection for a disability which had been made worse during service, and of the division of responsibilities between VA and a claimant in developing an appeal. 
Additionally, pursuant to a July 2008 remand, he was provided with a notification letter which included the requirements set out in Dingess; however, it was determined that the letter was sent to an outdated address.  In remands in January 2010 and June 2011, the Board instructed the AOJ to confirm the Veteran's address and provide him with a letter which included the Dingess requirements.  This letter was provided in June 2011.  The Board notes that the letter was sent out after the initial AOJ determination on the issue; however, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA and private treatment and examination. Moreover, his statements in support of the claim are of record. 

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the case has been remanded three times in order to ensure proper development of the Veteran's claim.  In July 2008, the case was remanded in order to afford the Veteran the opportunity to provide the names and addresses of all medical care providers who treated him for his PTSD, and to schedule an examination to determine whether his PTSD was related to or aggravated by active service.

In it January 2010 remand, the Board noted that the correspondence sent to the Veteran asking for identification of medical providers and scheduling him for an examination was sent to an outdated address.  The Board instructed the AOJ to verify the Veteran's address and to resend him the correspondence.  The Veteran was sent proper notice regarding his VA examination, and was provided with a psychiatric examination in April 2010.  The Board finds that the VA examination is adequate because it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the claimed disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The Board accordingly finds no reason to remand for further examination.

Finally, in the June 2011 remand, the Board noted that in response to a March 2010 letter, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, on which he referenced a December 2009 letter for the doctors and addresses.  In this regard, the Board received a letter from the Veteran in December 2009 listing the names and addresses of various health care providers.  Although the RO obtained records from the VA Medical Centers identified by the Veteran, without a completed VA Form 21-4142, the RO did not request any private medical records.  The Board found that he should be provided another opportunity to submit a completed VA Form 21-4142 for each private doctor who treated him for his PTSD.  The Veteran was provided with a letter in June 2011, which included VA form 21-4142 and explained to the Veteran that these completed forms were necessary to obtain private treatment records; however, he did not respond to this letter.  

In light of the above, the Board finds that there was substantial compliance with all prior remand directives.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology. See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted'). In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Thus, a layperson is competent to report on the onset and continuity of his symptomatology. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003.

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. See id.; see also VAOPGCPREC 3-2003. The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the service treatment records do not show any diagnosis of, manifestations of, or treatment for, PTSD.  His January 1969 entrance Report of Medical History reflects his reports of nervous trouble, depression and frequent trouble sleeping.  He was found to have mild situational depression and anxiety.  

While some mild depression and anxiety is noted upon entrance, the Board finds that PTSD was not noted when the Veteran entered into active duty.  Therefore, the burden shifts to the VA to rebut the presumption of soundness.

The Board finds that the record shows by clear and unmistakable evidence that the Veteran's PTSD preexisted service.   

VA medical records consistently show that the Veteran reports of witnessing his older sister killed by a car when he was two years old.  He submitted his sister's death certificate, which reflected that she died as a result of head trauma when she was seven years old in November 1948.  The Veteran's DD214 shows that his date of birth was in January 1947.  

In May 2003, the Veteran reported that he suffered from PTSD.  A January 2005 VA medical record shows that the Veteran reported that he had PTSD since he was two when he saw his sister killed.  A February 2005 VA medical record reflects a diagnosis of PTSD, early childhood.  An April 2010 VA examination report reflected that the Veteran reported witnessing his sister's death when he was two, and that he subsequently felt very insecure as a child.  He reported a major memory gap from age two to seven.  The examiner found that the symptoms as experienced by the Veteran since his childhood were related to his childhood trauma, and that he partially and retrospectively met the DSM-IV criteria of PTSD of childhood onset.

Given the above, the Board finds that there is clear and unmistakable evidence that the Veteran's PTSD preexisted service.  The Board will now consider whether there is clear and unmistakable evidence that PTSD was not aggravated while on active duty service.  

Service connection is warranted if the preexisting disorder was aggravated by a Veteran's active service.  In this regard, a preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

On his December 2004 PTSD questionnaire, at his February 2005 DRO hearing,  and in other written statements, the Veteran reported that he had an appendectomy in July 1969 and was put on a ward with Vietnam "PTSD and severely injured soldiers" and that they shouted and screamed all day.  He indicated that, at that time, he had dreams of his sister's death, but reported it only to his wife.  

The Veteran's mother submitted a statement in January 2005 supporting his claim that he was hospitalized in service for an appendectomy and that he witnessed injured soldiers screaming.  The Veteran's ex-wife submitted a statement in March 2005 in which she stated that she remembered that the Veteran had an appendectomy in February or March 1970 at Fort Devens, and that he was placed on a ward with soldiers returning from Vietnam.  She reported that the Veteran informed the infirmary that the screams of the soldiers were bothering him, and that he was discharged to recuperate at home.  She indicated that his drinking subsequently escalated and continued to increase once he was stationed in Germany.  The RO attempted to confirm this stressor, but was informed that a search of the records for Fort Devens, Massachusetts, in 1969 revealed no records for the Veteran.  

The Veteran also included in his PTSD questionnaire his report that he was involved in a fight while stationed in Germany with a man larger than himself, and that he was arrested and was returned to the base by his commanding officer.  It is unclear whether he considered this altercation to be a stressor event; nevertheless, the Board notes that he has made no contentions with regard to the effect of the fight on his preexisting PTSD.

The Veteran reported to the April 2010 VA examiner that he experienced exacerbations of his anxiety symptoms of childhood PTSD while on active duty, but that he did not seek treatment due to the stigma associated with mental health problems.  

Even considering the Veteran's assertions as credible, the Board finds that the record contains clear and unmistakable evidence that the Veteran's PTSD was not permanently aggravated beyond the natural progression of the illness while on active duty.

Here, a February 1974 separation Report of Medical Examination reflects a normal psychiatric examination.  While this is not dispositive of the issue, this lack of report of any psychiatric symptoms while in service can be considered as part of the evidence of record.  The Veteran has endorsed that his in-service stressor worsened his PTSD; however, the evidence shows that this was a temporary flare-up, given the results of his psychiatric examination at discharge and the findings of the April 2010 examiner.  After interviewing the Veteran and reviewing the record, this examiner found that it was less likely as not that the Veteran's current PTSD was aggravated (permanently worsened beyond the natural progression of the disorder) by the Veteran's active duty service.  The examiner noted that the Veteran reported relapse of dreams when he witnessed injured veterans coming from Vietnam for treatment when he was hospitalized for an appendectomy in 1969, and that he suffered some aggravation but that it was not permanently worsened.  Because this conclusion was reached after a review of the file and an interview with the Veteran, it is deemed highly probative.  Moreover, it is consistent with the evidence of record, which again reflects and absence of complaints upon separation and does not indicate post-service treatment for PTSD until several years after discharge, which suggests against permanent in-service aggravation.  

The Board notes that the Veteran and his wife have contended that his substance abuse worsened while he was in service.  However, the VA examiner distinguished the Veteran's PTSD symptoms from his bipolar disorder, which was found to have been aggravated by service.  The examiner linked the Veteran's escalating substance abuse with his efforts to cope with the worsening symptoms of his bipolar disorder.  The Veteran has been separately service-connected for bipolar disorder.

Again, the evidence of record clearly and unmistakably shows that the preexisting PTSD was not permanently aggravated beyond the normal progression of the illness by active service.  

As the Board has found clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service, he is not entitled to service connection for PTSD.

As the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD, the 'benefit-of-the-doubt' rule is not applicable and the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


